DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11 and 19-20) in the reply filed on 1/27/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high concentration” and “low concentration” in claims 1,4,7 and 19 is a relative term which renders the claim indefinite. The term “high concentration” and “low concentration” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For the purpose of the examination, examiner interprets a concentration of the etching solution used in the surface treatment process.
Regarding claim 19, at the last line, the phrase "placing the quartz member in a plasma chamber" renders the claim indefinite because it is unclear whether the quartz member is placed in a plasma chamber before or after the surface treatment steps?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,10-11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-10-1606793 (herein after KR-793; provided with the IDS dated 11/13/2020) in view of Inaki (US 6,458,445).
With regards to claims 1,10-11 and 19-20, KR-793 discloses a surface treatment process of a quartz jig used in a chemical vapor deposition process chamber, wherein the surface roughness being optimized by surface treatment of a sandblasted quartz jig; and subsequently etching and multiple cleaning steps being performed to order to optimize the surface roughness (see, at least the abstract page).

However, Inaki discloses a process of preparing a quartz jig useful as a jig for use in the semiconductor industry, for example, a furnace core tube, a boat for mounting wafers thereon, etc. The quartz glass jig is free from microcracks, and which comprises a surface on which irregularities are partly or entirely formed with a center line roughness Ra in the range of from 2 to 30 .mu.w, preferably, from 10 to 30 .mu.m ; if these quartz glass jigs are used in CVD processes and are subjected to repeated rinsing; and the term "rinsing" as referred herein signifies rinsing using an aqueous hydrofluoric add solution, or a mixed solution of hydrofluoric acid with an inorganic acid such as nitric acid or sulfuric acid (col.2, lines 3-51); and aforesaid teaching easily reads on the claimed “first surface treatment” and the “second surface treatment” step along with the claimed “first additive” of the instant claims 4 and 5.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Inaki’s teaching of repeated rinsing or etching into KR-793’s teaching for achieving a quartz jig glass free from microcracks with desired surface irregularities (roughness) as taught by Inaki.	
With regards to claims 2-3, modified KR-793 may not explictly teach the etched depths in the quartz substrate. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize such for predictable result because surface roughness plays an important role as the integrity of 
With regards to claim 6, Inaki discloses that a reaction by product is ammonium silicofluoride (also known as ammonium hexafluorosilicate, ammonium fluosilicate or ammonium silicofluoride) has the formula (NH4)2SiF6) (col.2, lines 58-col.3, line 3).
With regards to claim 20, modified teach above silent regarding the quartz jig but Inaki disclose above that this can be used in the semiconductor industry, for example, a furnace core tube, a boat for mounting wafers thereon, etc. and the boat appears to be a dome shape structure.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-10-1606793 (herein after KR-793; provided with the IDS dated 11/13/2020) in view of Inaki (US 6,458,445) as applied to claim 1 above, and further in view of JP 10-070099 A, herein after JP-099; Machine Eng. translation).
Modified KR-793 discloses above except the two steps of etching (rinsing taught by Inaki) with two different temperatures.
However, JP-099 discloses a method of cleaning sandblasted single crystal wafer, which can surely eliminate the contamination due to sandblast, in the cleaning after sandblast of a semiconductor wafer (see overview at page 2); and such cleaning provide a highly pure substrate’s surface and exhibiting sufficient gettering effect by sand blasting in a device process [0009]; wherein after sandblasting, the semiconductor wafer is subjected to sand blasting, and then the semiconductor wafer is cleaned using hydrofluoric acid at a liquid temperature of 50 ° C. or higher and lower than or equal to a by raising the liquid temperature of the liquid at 50 °C. or higher and lower than the boiling point, the ability to dissolve and clean the contamination of heavy metals and the like generated by sand blasting is remarkably improved, so that contamination can be reliably removed [0010]; and aforesaid teaching easily reads cleaning or etching with the hydrofluoric acid solution having a first temperature and a second temperature, different form each other. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ JP-099’s teaching of selecting etching temperature with two different strength into modified KR-793’s teaching to make the semiconductor wafer highly pure and highly efficient in gettering as taught by JP-099.	

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-10-1606793 (herein after KR-793; provided with the IDS dated 11/13/2020) in view of Inaki (US 6,458,445) as applied to claim 1 above, and further in view of RU 1739826 (herein after RU-826).
Modified KR-793 discloses above except the introduction of an organic solvent during etching of the quartz substrate.
However, RU-826 discloses that during manufacturing a quartz article after mechanical processing, a chemical- chemical-dynamic etching of quartz article with surface-active additive in 2 stages.  Dimethylformamide is used as the surface-active additive in the 1st stage and butanol is used in the 2nd stage (see the abstract).

Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713